

116 HR 1091 IH: To clarify certain land descriptions under the Northern Arizona Land Exchange and Verde River Basin Partnership Act of 2005.
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1091IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. O'Halleran introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo clarify certain land descriptions under the Northern Arizona Land Exchange and Verde River Basin Partnership Act of 2005. 
1.Clarification relating to a certain land description under the northern arizona land exchange and verde river basin partnership act of 2005Section 104(a)(5) of the Northern Arizona Land Exchange and Verde River Basin Partnership Act of 2005 (Public Law 109–110; 119 Stat. 2356) is amended by inserting before the period at the end , which, notwithstanding section 102(a)(4)(B), includes the N 1/2 NE 1/4 SW 1/4 SW 1/4 , the N 1/2 N 1/2 SE 1/4 SW 1/4 , and the N 1/2 N 1/2 SW 1/4 SE 1/4 , sec. 34, Township 22 North, Range 2 East, Gila and Salt River Meridian, Coconino County, Arizona, comprising approximately 25 acres. 